



EXHIBIT 10.77


February 28, 2020


BY HAND DELIVERY


Collin Cochrane     
c/o Redwood Trust, Inc.
One Belvedere Place, Suite 300
Mill Valley, CA 94941


    
Dear Mr. Cochrane:
This letter agreement is to memorialize discussions we have had relating to your
compensation terms with Redwood Trust, Inc. (together with its subsidiaries, the
“Company”).
1.    Cash Award. If you remain continuously employed by the Company from the
date hereof through March 1, 2022 (the “Specified Period”), you will be entitled
to receive a cash award (the “Cash Award”) of $500,000 (Five-Hundred Thousand
Dollars), payable at the end of the pay period immediately following the end of
the Specified Period.
A.    In the event that your employment with the Company is terminated by the
Company without “Cause” (as defined below) prior to the end of the Specified
Period, subject to your compliance with the terms set forth in paragraph 4
below, you will be entitled to receive the Cash Award within 30 days following
your termination date, notwithstanding that you were not continuously employed
during the Specific Period.
2.    Annual Bonuses During Specified Period. While you acknowledge that the
amount of your annual year-end bonus is, and will continue to be, at the
discretion of the Company, the Company agrees that:
A.    The target amount of your 2020 annual year-end bonus will remain at its
current level of 125% of your 2020 base salary.
B.    In the event that your employment with the Company is terminated by the
Company without “Cause” (as defined below) prior to the end of the Specified
Period, subject to your compliance with the terms set forth in paragraph 4
below, you will be entitled to receive an annual year-end bonus for any full
calendar year during which you were employed during the Specified Period (or, if
you were employed for only a portion of a calendar year during the Specified
Period, a pro-rated annual year-end bonus for such portion of a calendar year),
with the amount of any such bonus being at the discretion of the Company, and,
in any event, payable within 30 days following your termination date.
3.    Amendment to Currently Outstanding Equity Awards. Annex A to this letter
agreement lists your currently outstanding but unvested equity awards as of
February 28, 2020 (collectively, “Outstanding Equity Awards”), which include
both deferred stock units (“Outstanding DSUs”) and performance stock units
(“Outstanding PSUs”). This letter agreement hereby amends each of the award
agreements between you and the Company pursuant to which the Outstanding Equity
Awards were granted as follows:
A.    Currently Outstanding PSUs. With respect to award agreements for
Outstanding PSUs, notwithstanding provisions therein providing for the full or
partial forfeiture of such PSUs upon a termination of employment without cause,
in the event that your employment with the Company is terminated by the Company
without “Cause” (as defined below) prior to the scheduled final vesting date for
such PSUs, subject to your compliance with the terms set forth in paragraph 4
below, the target shares granted therein, to the extent not already vested or
forfeited at the time of such termination, shall not be pro-rated based on time
served during the performance period and such PSUs shall continue to be eligible





--------------------------------------------------------------------------------





to vest and become payable based on the performance goals and other
performance-based vesting terms set forth therein.
B.    Currently Outstanding DSUs. With respect to award agreements for
Outstanding DSUs, notwithstanding provisions therein providing for the full or
partial forfeiture of DSUs upon a termination of employment without cause, in
the event that your employment with the Company is terminated by the Company
without “Cause” (as defined below) prior to the scheduled final vesting date for
such DSUs, subject to your compliance with the terms set forth in paragraph 4
below, the award shares granted therein, to the extent not already vested or
forfeited at the time of such termination shall immediately vest and not be
forfeited.
4.    Conditions to Termination-Related Provisions. The payments and vesting
terms described in paragraphs 1.A, 2.B, 3.A, and 3.B above, are subject to, and
contingent on, you satisfying each of the following conditions immediately prior
to any and each instance of the Company paying or delivering any amount or
consideration to you in accordance therewith:
(i) you honor any post-employment obligations to the Company, including, but not
limited to, the return of any Company property; and
(ii) you execute and deliver to the Company, within 21 days following your
employment termination date, a Separation and Release Agreement consistent with
the standard form used by the Company (which would contain, among other terms, a
general release of claims by you of the Company and its affiliates) and you not
revoking the Separation and Release Agreement after any waiting or revocation
period required under applicable law.
5.    Defined Terms - “Cause”. Solely for purposes of this letter agreement,
“Cause” for termination of employment shall mean any one of the following events
(as determined in good faith by the Company):
(i) your commission of, indictment for, or plea of nolo contendere to, a felony
or any other crime involving moral turpitude,
(ii) with respect to the Company or its business and operations, (A) any act or
omission by you involving, or attempting, embezzlement, misappropriation, or
fraud or (B) any act or omission by you involving dishonesty, misrepresentation
or similar behavior, which, in the case of this clause (B) is reasonably likely
to have an adverse effect on, or has injured or harmed or is reasonably likely
to injure or harm, the Company or its business and operations in a manner that
is significant,
(iii) (A) your breach of any Company policy (including any code of conduct or
harassment policies) which is reasonably likely to have an adverse effect on, or
has injured or harmed or is reasonably likely to injure or harm, the Company or
any of its affiliates in a manner that is significant or (B) any significant
breach by you of an agreement with the Company or any of its affiliates,
(iv) your breach of any fiduciary duty or fiduciary obligation to the Company or
any of its affiliates which is reasonably likely to have an adverse effect on,
or has injured or harmed or is reasonably likely to injure or harm, the Company
or any of its affiliates,
(v) any act of negligence, recklessness, or willful misconduct that has had or
is reasonably likely to have an adverse effect on, or has injured or harmed or
is reasonably likely to injure or harm, the Company or any of its affiliates or
any of its or their business affairs, reputation, counterparties, employees,
agents or vendors in a manner that is significant,
(vi) your failure to substantially perform your job or duties to the Company or
any of its affiliates as reasonably determined by the Company, which failure
shall continue for thirty (30) days after written notice thereof by the Company
to you, or





--------------------------------------------------------------------------------





(vii) your unauthorized use or disclosure of trade secrets or confidential or
proprietary information of the Company or pertaining to the Company’s business.


* * *
If you become eligible to receive any payments and/or taxable income in
accordance with the terms of this letter agreement, the Company will make
withholdings and deductions from taxable amounts delivered to you in accordance
with applicable law and your then applicable withholding designations that the
Company has customarily applied.
Any controversy or claim arising out of or relating to this letter agreement,
including any claim of a breach of this letter agreement (a “Dispute”), shall be
resolved in the manner set forth in dispute resolution/arbitration provisions of
the existing Employment and Confidentiality Agreement between you and the
Company dated March 20, 2013.
This letter agreement sets forth the entire agreement between the parties hereto
and fully supersedes any and all prior agreements or understandings, written or
oral, between the parties hereto pertaining to the subject matter hereof.
You have the right to consult with the attorney of your choice before signing
this letter agreement or any Separation and Release Agreement, and are hereby
advised to consult with an attorney in regard to these matters.


[Signature page follows…]









--------------------------------------------------------------------------------





Please acknowledge your agreement to the foregoing by signing below in the space
provided for your signature and by returning such signed original to me.
Sincerely,
Redwood Trust, Inc.


By: /s/ Andrew P. Stone                   
Name: Andrew P. Stone    
Title: Executive Vice President
Agreed and Acknowledged:            
/s/ Collin L. Cochrane
Collin L. Cochrane
                        
Date: February 28, 2020




   
 












    
    




























    





